DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 10, 2022, has been entered.
Election/Restrictions
Applicants amended the instant base claim 1 and claim 15 to no longer be limited to specific wavelengths, thereby moving the effective filing date of the instant claims to November 29, 2018.  This rendered moot the previous prior art rejection with reference MORITA, which no longer has a publication date or effectively filed date before 11/29/2018.
In response, the Examiner extended the Markush search to a benzothiazole compound:  
    PNG
    media_image1.png
    272
    233
    media_image1.png
    Greyscale
 , which has applicable prior art but no double patent art.  See “SEARCH 6” in enclosed search notes.
Therefore, the Markush search will not be extended unnecessarily to additional species of “luminescent benzothiazole” of base claim 1 and 15 in/for/during this Office Action.
Furthermore, a review for double patent references based on the elected species and extended Markush searches conducted to date by inventor and assignee/owner names within PALM and PE2E SEARCH Databases did not retrieve any double patent references.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
Note that double patent and prior art has only been searched for Applicants’ elected species and extended Markush search extensions conducted to date in accordance with Markush search practice.  The full scope of base claims 1 and 15 have not yet been searched for prior art and double patent art in accordance with Markush search practice.
The elected species and extended Markush search extensions conducted to date read on claims 1, 5-6, 8-10, and 15-20.
Claims 11-14 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention of Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/09/2020.
The next Office Action will properly be made FINAL if:
(1)       Applicants fail to overcome any rejection made in this Non-Final; and/or 
(2)       Applicants overcome the prior art rejection requiring an extended Markush search of claim 1 that finds prior art against claim 1; and/or 
(3)       Applicants’ claim amendments necessitate new grounds for rejections.  MPEP 803.02(III)(D) applies.
Current Status of 16/695,867
This Office Action is responsive to the amended claims of January 10, 2022.
Claims 1, 5-6, 8-10, and 15-20 have been examined on the merits.  Claims 1 and 5-6 are currently amended.  Claims 8-10 and 15-20 are original.
Priority
Applicants identify the instant application, Serial #:  16/695,867, filed 11/26/2019, and having 1 RCE-type filing therein, claims Priority from U.S. Provisional Application 62/772,860, filed 11/29/2018.
The effective filing date is now November 29, 2018, as the instant claims—as amended—are supported in the U.S. Provisional 62/772,860.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/10/2022, was filed after the mailing date of the Final Office Action on 09/10/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ Claim amendments and Reply of January 10, 2022.
The Examiner has reviewed the claim amendments and Reply of 01/10/2022.
The claim objection against claims 5-6 (see paragraphs 17-18 in the Final Office Action of 09/10/2021) is withdrawn as Applicants have added one period at the end of each of claims 5-6.
Applicants amended instant claims 1, 11, and 15.  Therefore, the effective filing date is now November 29, 2018 (the instant claims, as amended, are now supported by U.S. Provisional 62/772,860).
Therefore, the 35 U.S.C. 102(a)(2) prior art rejection (see paragraphs 19-22 in Final Office Action of 09/10/2021) using the MORITA reference is withdrawn, as MORITA does not have a publication date or effectively filed date coming before November 29, 2018.
Response to Amendment
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-6, and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NARASAIA H (Narasaiah, T., et al.  “Synthesis, Spectral Characterization and Antimicrobial Activity of Novel Urea/Thiourea Derivatives.”  Indo American Journal of Pharmaceutical Sciences.  (2015), Vol. 2, Issue 3, pp. 714-721).
The reference NARASAIA H teaches the compound 3b:  
    PNG
    media_image1.png
    272
    233
    media_image1.png
    Greyscale
  (Scheme 1 on page 717), which is structurally identical to that described in instant claim 1, wherein an “ureido linkage” joins the phenylbenzothiazolyl group (defined as the “benzothiazolyl-containing group”) to the halogen-substituted phenyl.  Furthermore, the NARASAIA H compound 3b is free from pendant hydroxyl groups as required by instant claim 1.
Furthermore, NARASAIA H teaches that said compound 3b is made in the presence of solvents, such as tetrahydrofuran (right column of page 717) (interpreted as a “medium” for purposes of instant claim 1 and equivalent to a “liquid” for rejecting claim 8).

Therefore, since the structure of NARASAIA H compound 3b, above, is substantially identical to that described in the instant claims, the claimed properties or functions (“luminescent benzothiazole”, “luminescent material”, luminescent particles”) are presumed to be inherent.  MPEP 2112.01.  This anticipates instant claim 1.
The NARASAIA H compound 3b, above, maps to claim 5, wherein one of R1 or R2 is halogen and the other of R1 or R2 is H; and R3 is H.  This rejects claims 5-6.
The NARASAIA H compound 3b, above, is the product of 2-aminophenylbenzothiazole (1) and halogenated phenylisocyanate (2):  

    PNG
    media_image2.png
    167
    1181
    media_image2.png
    Greyscale
 (Scheme 1 on page 717), thereby anticipating claim 9.
Conclusion
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  This is only true based on prior art and double patent art searches for Applicants’ elected species and Markush search extensions conducted to date.
Claims 1, 5-6, and 8-9 are not presently allowable as written.
Claims 15-20 are presently allowable as written.  This is only true based on prior art and double patent art searches for Applicants’ elected species and Markush search extensions conducted to date.
The dispositions, especially those in paragraphs 24 and 26, above, will likely change in the next Office Action when the Examiner extends the Markush search to another species of “luminescent benzothiazole” of base claims 1 and 15 and finds prior art that could reject at least one of claims 10 and 15-20.  That Office Action will properly be made FINAL in accordance with Markush search practice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-






/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625